DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2022 and 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings submitted on 11/25/2020 have been reviewed and are considered acceptable.
Specification
The specification filed on 11/25/2020 has been reviewed and accepted.

Claim Interpretation
The Examiner relies on the Applicant’s specification to interpret the following term(s):
Pipeline – [0035]; Note that as used herein, a 'data science pipeline' or simply 'data pipeline' or 
'pipeline,' embraces, but is not necessarily limited to, an overall step by step process 
configured for obtaining, cleaning, visualizing, modeling, and interpreting data within, for example, a business, business unit, or group.  The Examiner interprets a pipeline to be a process.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-20 is/are directed towards statutory categories.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1-20 recite a series of steps for presenting information to a user:
Regarding Claims 1 and 11
receiving a query that recites a particular question for which a user who originated the query needs an answer; 
parsing the query to identify the question; 
identifying information that is responsive to the question; and
 presenting the information to the user in a user-selectable form. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - The judicial exception is not integrated into a practical application. The independent claims utilize at least a non-transitory computer readable medium and one or more hardware processors. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f))..   
Regarding Claim(s) 2-10 and 12-20 the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims. The Examiner notes these claims do recite a pipeline. The Examiner interprets the pipeline as a process or method which further narrows the abstract idea.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 11-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dumant et al. (US 2016/0371395).
Regarding Claim(s) 1 and 11. Dumant teaches: A method, comprising: receiving a query that recites a particular question for which a user who originated the query needs an answer; (See Dumant, [0045]; In operation, the query suggest service 138 may be configured to generate a number of keyword search queries using one or more keyword tokens that may be generated by receiving user input, such as a free text query or question in a search field. The suggest query service 138 can execute the keyword searches against a metadata repository and obtain search results relevant to the one or more keyword searches and further see Dumant, [0078]; As illustrated in highlight 610 in FIG. 6, a user may enter a query string of Revenue at Risk and a direct answer to that query string (a sum of 16.9B) can be shown in the user interface 600. Further, in the highlight 620 in FIG. 6, various visualizations of the related suggestions (e.g., relevant to the current user-context, including the entered query string) may be presented).
parsing the query to identify the question; (See Dumant, [0045]; generate a number of keyword search queries using one or more keyword tokens that may be generated by receiving user input);
identifying information that is responsive to the question; and  (See Dumant: [0045], The suggest query service 138 can execute the keyword searches against a metadata repository and obtain search results relevant to the one or more keyword searches. It can also execute the keyword searches against index 128 and obtain other search results relevant to the one or more keyword searches. Using the search results, the query suggest service 138 can generate a list of query suggestions and further see Dumant, [0078]; user may enter a query string of Revenue at Risk and a direct answer to that query string (a sum of 16.9B) can be shown in the user interface 600. Further, in the highlight 620 in FIG. 6, various visualizations of the related suggestions (e.g., relevant to the current user-context, including the entered query string) may be presented. In this example, a target value (sum) for Revenue at Risk of 2.58B, a graph of Revenue at Risk by Deal Status and a graph of Revenue at Risk and Contracts by Region are shown); 
 presenting the information to the user in a user-selectable form. (Dumant, [0078]; FIG. 6 is a screenshot of a user interface 600 illustrating suggested data visualizations based on a user query and current user-context. The suggested data visualizations provided in the user interface 600 can be provided, for example, based on an ordered, scored list of related query suggestions produced using the method 500. As illustrated in highlight 610 in FIG. 6, a user may enter a query string of Revenue at Risk and a direct answer to that query string (a sum of 16.9B) can be shown in the user interface 600…. In an implementation, a user can select one of the presented related visualizations to get more information on that view of data from one or more datasets corresponding with graph storage 212).
Regarding Claim(s) 2 and 12. Dumant further teaches: The method as recited in claim 1, wherein the information presented to the user comprises a dataset and/or a pipeline. (Dumant, [0043]; The generated query objects can then be transformed to a machine-readable format by the query suggest service 138, sent to the query management system 108 and executed by the query engine 134 to retrieve information from the datasets 114, for example. The retrieved information can be used to build answers (e.g., views or visualization of data in datasets) to a particular query).
Regarding Claim(s) 3 and 13. Dumant further teaches: The method as recited in claim 1, further comprising presenting to the user, prior to receipt of the query: information that identifies a question similar to the question posed by the user; (Dumant, [0045]; The query suggestions can be then be provided to the user by the suggest query service 138 for selection. Selection of a query suggestion can then trigger execution of a system-wide search for related or relevant business data and further see Dumant, [0078]; FIG. 6 is a screenshot of a user interface 600 illustrating suggested data visualizations based on a user query and current user-context. The suggested data visualizations provided in the user interface 600 can be provided, for example, based on an ordered, scored list of related query suggestions produced using the method 500. As illustrated in highlight 610 in FIG. 6, a user may enter a query string of Revenue at Risk and a direct answer to that query string (a sum of 16.9B) can be shown in the user interface 600. Further, in the highlight 620 in FIG. 6, various visualizations of the related suggestions (e.g., relevant to the current user-context, including the entered query string) may be presented.).
and any datasets and pipelines that were used to resolve the similar question. (See Dumant, [0078]; Figure 6 as various visualizations of the related suggestions (e.g. relevant to the current user-context , including the entered user string ) may be presented, related visualizations may be presented based on an ordered list of related suggestions). 
Regarding Claim(s) 4 and 14. Dumant further teaches: The method as recited in claim 1, wherein the query comprises a business intent generated based on one or more business questions provided to, and answered by, the user, and the business intent indicates a way in which the user intends to use a dataset or pipeline received by the user in response to the query. (See Dumant, [0093]; The method includes receiving, from a user, a textual input in a user interface of a software application implementing a plurality of business processes and determining a query context for the textual input. The query context may be determined from the textual input, characteristics of the user, and data that the user is viewing in the software application. The method also includes computing a plurality of ranked numerical scores based on the query context in which the ranked numerical scores are computed using information obtained from a plurality of usage metrics associated with the query context).
Regarding Claim(s) 7 and 17. Dumant further teaches: The method as recited in claim 1, wherein the query does not include any data labels, and identification of the information responsive to the query does not involve the use of data labels. (See Dumant, [0071]; as entering textual input of at least a portion of a question(query) about datasets included in or represented by graph storage or knowledge graph. During the request analysis the query suggest service determine a current user-context, such as determining the user identification, user’s job function, business group or hierarchies the user is associates with and/or the textual input received from the user and further see Dumant, [Figure 6, 8A,8B]; visual representation).
Regarding Claim(s) 8 and 18. Dumant further teaches:  The method as recited in claim 1, further comprising comparing the question with one or more other questions, and the information presented to the user comprises a list of the other questions ranked according to their respective similarity to the question, and the information presented to the user further comprises a respective dataset and/or pipeline corresponding to each of the questions in the list. (See Dumant, [0045]; Using the search results, the query suggest service 138 can generate a list of query suggestions. The query suggestions can be then be provided to the user by the suggest query service 138 for selection. Selection of a query suggestion can then trigger execution of a system-wide search for related or relevant business data and further see Dumant, [0078]; Further, in the highlight 620 in FIG. 6, various visualizations of the related suggestions (e.g., relevant to the current user-context, including the entered query string) may be presented….These related visualizations may be presented based on an ordered list of related suggestions, such as a list produced at block 590 of the method 500). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 5, 9-10, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumant et al. (US 2016/0371395) in view of Anderson et al. (US 2020/0097598).
Regarding Claim(s) 5 and 15. While Dumant teaches receiving queries, parsing  questions,  identifying information, and information presented as a dataset. Dumant does not appear to teach: The method as recited in claim 1, wherein the query specifies a pipeline that the user requires as an output. However, Dumant in view of the analogous art of Anderson (i.e. question answering) does teach the above limitation: (See Anderson, [0049]; as QA system pipeline i.e. the question and topic analysis state parses the input questions using natural language processing techniques to extract features from the input question  and classifies the features and further see Anderson, [0052]; as the queries are applied to one or more databases storing information about the electronic texts, documents, articles, websites that make up the corpus of data/information to generate he results).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dumant including receiving queries, parsing  questions,  identifying information, and information presented as a dataset with the teachings of Anderson including the use of a pipeline in order to extract additional features when responding to a query as seen taught by Anderson (See Anderson, [0049]; the QA system pipeline 300 comprises a plurality of stages 310-380 through which the QA system operates to analyze an input question and generate a final response. In an initial question input stage 310, the QA system receives an input question that is presented in a natural language format. That is, a user inputs, via a user interface, an input question for which the user wishes to obtain an answer, e.g., “Who are Washington's closest advisors?” In response to receiving the input question, the next stage of the QA system pipeline 300, i.e. the question and topic analysis stage 320, parses the input question using natural language processing (NLP) techniques to extract major features from the input question, and classify the major features according to types, e.g., names, dates, or any of a plethora of other defined topics. For example, in the example question above, the term “who” may be associated with a topic for “persons” indicating that the identity of a person is being sought, “Washington” may be identified as a proper name of a person with which the question is associated, “closest” may be identified as a word indicative of proximity or relationship, and “advisors” may be indicative of a noun or other language topic).
Regarding Claim(s) 9 and 19. While Dumant teaches receiving queries, parsing  questions, identifying information, and information presented as a dataset. Dumant does not appear to teach: The method as recited in claim 1, further comprising recording metadata related to the question and to the information presented to the user. However, Dumant in view of the analogous art of Anderson (i.e. queries and responses) does teach the above limitation: (See Anderson: [0070], QA system receives questions and groups questions into clusters, feedback generating component may update user profiles. That is, if users begin asking a high number of questions about a particular topic, feedback generating component may determine that the group   of users require more information about that topic. Thus, feedback generating component updates the user profiles to indicate that the group of users require more information about the identified topic. In alternate, the system can ingest the user profiles and stores information in the question history and further see Anderson, [0079]; A product delivered with a presentation and QA system 410 can replace an installation or configuration guide. Such a presentation could be interactive based on metadata or learned experience of a user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dumant including receiving queries, parsing  questions,  identifying information, and information presented as a dataset with the teachings of Anderson including the metadata features in order to provide usable information for a QA system and identify question and answer attributes as taught by Anderson (See Anderson, [0030]; These capabilities contribute to improved accuracy, system performance, machine learning, and confidence of the QA system. Content creators, automated tools, or the like, annotate or otherwise generate metadata for providing information useable by the QA system to identify these question and answer attributes of the content).
Regarding Claim(s) 10 and 20. Dumant/Anderson further teaches: The method as recited in claim 9, wherein the metadata comprises any one or more of dataset access patterns, data security/access rights, metadata concerning a business question, metadata concerning a business intent, and dataset identification information.: (See Anderson: [0070], QA system receives questions and groups questions into clusters, feedback generating component may update user profiles. That is, if users begin asking a high number of questions about a particular topic, feedback generating component may determine that the group  of users require more information about that topic. Thus, feedback generating component updates the user profiles to indicate that the group of users require more information about the identified topic. In alternate, the system can ingest the user profiles and stores information in the question history).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dumant including receiving queries, parsing  questions,  identifying information, and information presented as a dataset with the teachings of Anderson including the metadata features in order to provide usable information for a QA system and identify question and answer attributes as taught by Anderson (See Anderson, [0030]; These capabilities contribute to improved accuracy, system performance, machine learning, and confidence of the QA system. Content creators, automated tools, or the like, annotate or otherwise generate metadata for providing information useable by the QA system to identify these question and answer attributes of the content).
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumant et al. (US 2016/0371395) in view of Mohanty et al. (US 2021/0271983).
Regarding Claim(s) 6 and 16. While Dumant teaches receiving queries, parsing  questions, identifying information, and information presented as a dataset. Dumant does not appear to teach: The method as recited in claim 1, further comprising presenting, to the user, insights generated as a result of a pipeline execution process. However, Dumant in view of the analogous art of Mohanty (i.e. queries and responses) does teach the above limitation: (See Mohanty, [0029]; FIG. 1 illustrates a high-level flow chart 100 demonstrating the operations steps involved in the Machine Intelligence for Research and Analytics (MIRA) system for processing and retrieving relevant business insights with respect to a natural language-based query of a user, in accordance with the disclosed embodiments. The MIRA system includes an encoder component 140 wherein the first intermediate query language (IQL1) 140 can be an output of a NLP server engine of the MIRA system. The IQL1 140 is an output of the NLP pipeline that sits at the core of MIRA to provide information for further processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dumant including receiving queries, parsing questions,  identifying information, and information presented as a dataset with the teachings of Mohanty including execution of a pipeline process in order to better understand where the answer to the question might lie with regards to subject matter (See Mohanty, [0029]; The IQL1 140 is an output of the NLP pipeline that sits at the core of MIRA to provide information for further processing. Before the user question text 110 passes through the NLP engine, it must go through a predictive layer to understand the location/category where the answer lies. (For example: a pharma company might have 10 different data sets in their data base, this layer provides direction to a pointed search). This process is a sub-domain or tile or subset prediction, as disclosed at block 120 and 130).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mujumdar et al. (US 11200283 B2), Apte et al. (EP-3534272-A1), and D. Song et al., "Building and Querying an Enterprise Knowledge Graph," in IEEE Transactions on Services Computing, vol. 12, no. 3, pp. 356-369, 1 May-June 2019, doi: 10.1109/TSC.2017.2711600.) describing systems and methods for receiving queries and determining responses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        






/MEHMET YESILDAG/Primary Examiner, Art Unit 3624